Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 26 December 1780
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                        

                            
                            My dear General
                            Philadelphia december the 26th 1780
                        
                        Clel Laurens having Been Appointed By Congress to Go to France and Sollicit succours for the Next Campaign he
                            has also been directed to take your orders at head quarters. I am By order of Congress to have A Conference with him, and
                            intend Giving him Many letters for france. As in your instructions to Laurens the presence of one who Knows these people
                            May be Agreable to You, I Shall set out for head Quarters friday or saturday Morning.
                        Some officers who are arriv’d from Newyork Report that An Embarkation of eighteen hundred men has Sail’d a
                            few days Ago.
                        A Vessel from Havanna Arriv’d yesterday By which we Learn that the Pensacola expedition has Much Suffered in
                            the Storm. Sixteen hundred men are Arriv’d at Campîche. The Remainder of the transports has Not Yet Been heard of. The
                            ships of the Line put Back into Havanna But were Nearly Refitted and Going to pursue the Same operation. Nothing about St
                            Augustine. The Governor writes only two lines to Francisco Rendon and promises a longer Letter By the
                            Return of a dispatch Boat. I have Communicated these intelligences to Gal Greene By an express that Was just Going.
                        In expecting the pleasure of Seeing You Before long, I have the honor to be, My dear General Your most
                            affectionate friend and humble servant
                        
                            Lafayette
                        
                        
                            In the Virginia Gazette there is an extract of A letter from an officer at the Southern Camp
                                Mentionning the defeat of Tarleton By Sumpter. Each of them had (it is said) from six to
                                seven hundred men. I Beg, my Dear General, You will present My Respects to Mrs Washington and Remember me to the
                                Family.
                        

                    